Citation Nr: 1547355	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-35 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976 with subsequent reserve service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge at the RO in January 2015. 

The Board remanded this case for additional development in March 2015.  It has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's low back disability, diagnosed as spondylosis of the lumbar spine with degenerative disc disease and a herniated nucleus pulposus, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic low back disability as it is due to injuries incurred during active duty service.  He testified during the January 2015 videoconference hearing that his back was injured in approximately January 1975 due to his active duty service as a mortarman which required him to carry 200 pound (lb.) equipment on a daily basis.  The Veteran has also reported that his back was injured during service due to marching and running with a heavy backpack and combat boots. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first two elements of service connection.  Private clinical records document complaints of chronic low back pain beginning in August 2002 and an August 2014 MRI confirmed the presence of a herniated lumbar disc.  The Veteran was also diagnosed with lumbar spondylosis, degenerative disc disease, and a herniated nucleus pulposus upon VA examination in August 2015.  A current low back disability is therefore demonstrated.

The record also establishes an in-service injury.  Although service records are negative for complaints or treatment pertaining to the Veteran's back, he testified in January 2015 that he injured his back through his active duty service as a mortarman.  The Veteran also contends that his back was injured while marching and running with a heavy rucksack and combat boots.  The Veteran is competent to report injuries that occurred during service and personnel records confirm that he served as  an infantry fire crewman.  The Board will therefore resolve any doubt in the Veteran's favor and find that an in-service injury is present. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  As noted above, service records do not document any back injuries or chronic back conditions.  The Veteran received treatment on multiple occasions for various orthopedic complaints, but never reported a back injury or complained of back pain.  The Veteran's back was also normal at the May 1977 reserve service entrance examination and he specifically denied a history of recurrent back pain on the accompanying report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic back condition during active duty service (versus, the in-service injury conceded in the above paragraph).  

Post-service treatment records also weigh against the claim for service connection.  VA and private treatment records are negative for evidence of a low back condition until August 2002, more than 25 years after service, when the Veteran complained of low back pain at his private physician's urgent care facility.  At that time, the Veteran stated that his back pain had begun earlier that day and he did not report any prior history of back pain or a back injury.  His pain was improved with medication and there is no documentation of another back problem until May 2007 when he was diagnosed with a paraspinous muscle spasm by his private doctor.  Thus, post-service treatment records do not establish a low back disability until several decades after military service.  The Board considers the absence of treatment for decades following service, combined with the Veteran's report of recent onset in 2002, as one factor in finding that there is not a link between the currently diagnosed disability and his service.

The record contains several medical opinions weighing in favor and against the claim.  In support of service connection are several letters from the Veteran's private physician dated in August 2008, June 2010, October 2012, and January 2015.  These letters all state, in essence, that the Veteran's low back condition is related to service based on the Veteran's reports of injuries during active duty.  While ostensibly in support of the claim, the Board finds that these opinions are of very little probative value as they are clearly based solely on the Veteran reported history of a low back injury during service and continuous pain since that time.  The private opinions do not reflect consideration of the service treatment records (which are negative for back problems) or other medical evidence indicating a more recent onset of the Veteran's chronic back condition (to include the Veteran's prior statements indicating recent onset).  In addition, as discussed in more depth below, the Board has determined that the Veteran's reports of continuous back pain since service are not credible.  As the Board finds these statements of continuity to lack credibility, the medical opinions based on these statements are of little probative value.  The lack of support and a well-reasoned rationale for the private medical opinions renders them of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background).

Also in favor of service connection is a June 2014 medical opinion from a contract VA examiner; however this opinion is problematic for the same reasons outlined above.  The June 2014 contract examiner provided an opinion in support of service connection based on the Veteran's reports of injuries in service and his statements to his private doctor that his back pain has been present since that time.  The contract examiner noted that the Veteran's military occupational specialty (MOS) during service supported his history of back injuries due to active duty, but did not appear to consider the negative service treatment records or the absence of treatment or complaints of back pain until decades after service.  The contract examiner also based the proffered medical opinion on the Veteran's statements to his private doctor, statements that the Board has determined are not credible.  Thus, the June 2014 VA contract examiner's opinion is also of reduced probative value. 

In contrast, the Board finds that the medical opinion of the August 2015 VA examiner weighing against the claim is of significant probative value.  The examiner determined that the Veteran's current chronic low back disability was not related to active service.  This opinion was based on review of the complete service records (which did not support the presence of an osseous or articular spinal abnormality), private treatment records, and the nature of the Veteran's disability.  The examiner also took into account the Veteran reports of chronic back pain since service, but noted several inconsistencies in the Veteran's history.  For example, the examiner observed that the Veteran incurred a knee injury while playing basketball in 1983 and denied any prior medical history while receiving treatment.  Moreover, it was unlikely the Veteran would have been able to participate in such a high endurance sport if he experienced chronic back pain.  The Board finds that the August 2015 VA examiner's opinion was based on an accurate presentation of the facts, considered all the pertinet lay and medical evidence, and was accompanied by a fully articulated rationale.  It is therefore entitled to significant probative value considering Nieves.  

The record also contains a July 2014 opinion from another VA contract examiner against service connection.  The examiner determined that the evidence at that time did not establish a current back disability (though subsequent evidence has demonstrated this element of the claim), but even if such a disability was present it was not related to service.  The July 2014 examiner noted that the Veteran denied back pain during service and post-service treatment records did not document any complaints related to the back until many years after active duty.  The examiner also observed that the Veteran reported receiving a work-related injury to the back when receiving treatment in August 2007.  The Board therefore concludes that the competent medical opinions against the claim outweigh the opinions in favor of service connection for the claimed back disability.  

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's lumbar spondylosis and degenerative disc disease are not chronic diseases listed in 38 C.F.R. § 3.309(a).  However, the Veteran has reported experiencing back pain since active duty service.  The Board will consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of a continuity of symptoms since service are not credible in light of the contents of the service and post-service treatment record.

As noted above, service records are negative for complaints or treatment related to a back condition.  The Veteran testified that he was never treated for back pain during service due to the stigma of seeking medical care during active duty, but this explanation does not account for the finding of a normal spine and his denial of recurrent back pain on the May 1977 reserve service entrance examination.  Furthermore, the Veteran testified that he did not seek treatment for his back as he would face harassment from fellow soldiers.  However, service treatment records show that the Veteran sought treatment for numerous other conditions throughout active duty, including complaints of pain in the bilateral feet, right knee, right ankle, and legs.  He was also referred to the podiatry and orthopedic clinics in July and September 1975.  The consistent complaints of pain and medical treatment documented during service are inconsistent with the Veteran's reports that he did not report his back injury due to the culture of the military at that time.  
The post-service records also contradict the Veteran's more recent reports of back pain since service.  As noted above, they are negative for complaints of back pain until August 2002, when the Veteran was seen at urgent care for a recent onset of back pain.  The Board observes that the Veteran never reported an in-service etiology for his back problem to a treating health care provider until August 2008, after his claim for compensation was initiated, when the first of several letters from his private physician was received.  The Veteran also testified in January 2015 that he was unable to obtain medical care for his back condition until 1980 due to a lack of insurance and other factors.  However, the claims file contains records of VA treatment dating from May 1977 documenting treatment for several medical conditions, including various knee injuries, but no complaints related to the back.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's testimony describing his back pain since service and the reasons he did not seek treatment for several years thereafter lack inherent credibility in light of the contents of the service and post-service records described above.  Thus, the Board finds that the Veteran's reported history of continuous back pain since service is not credible and is of no probative value. 

The Board has also considered the Veteran's statements connecting his current chronic back disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current chronic back disability to service are outweighed by the other evidence against the claim. 

In sum, although based on the Veteran's statements, the Board conceded an in-service injury, the evidence weighs against a finding of an in-service chronic disability related to that injury; the post-service medical evidence of record shows that the first evidence of a chronic back disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence, including the service treatment records, is against a nexus between the current low back disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has certain duties to notify and assist a Veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a September 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided an adequate VA examination and medical opinion in response to his claim for service connection in August 2015

VA has obtained available records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran testified in January 2015 that he first sought treatment for his low back condition in 1980 at Santa Rosa Hospital.  He stated that he would submit records from this facility and the record was held open for a period of 60 days to allow the Veteran time to obtain the treatment records.  No records were received from the Veteran, and in a July 2015 letter, the Veteran was asked to submit a medical release form for Santa Rosa Hospital to allow VA to obtain records on his behalf.  No response to this request was received.  The Board finds that VA has taken all possible action to obtain the private treatment records identified by the Veteran, but he has not cooperated with VA.  Additional efforts to obtain the records would therefore only serve to further delay a final decision in this case and are not required by the duty to assist. 

The Board also finds that VA has complied with the March 2015 remand orders of the Board.  In response to the Board's remand, the Veteran was asked to provide a medical release for Santa Rosa Hospital as described above.  In addition, a VA examination was provided in August 2015 and records of VA treatment dating from July 2014 were obtained and added to the record.  The case was then readjudicated in the September 2015 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Further, review of the transcript from the January 2015 hearing before the undersigned reveals substantial compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010). 


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


